UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1554



DONNA M. BRIGGS,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; PAUL D. FRAIM, individually, and
officially in his capacity as mayor of
Norfolk;     KAMALA     HALLGREN      LANNETTI,
individually, and officially as the former
assistant attorney for the City of Norfolk;
HAROLD P. JUREN, individually, and officially
as the assistant city attorney for the City of
Norfolk;   MELVIN   HIGH,    individually,  and
officially as the chief of police for the City
of Norfolk; JAMES BROWNLIE, individually, and
officially as a lieutenant on the Norfolk
police force; ALAN BOSTJANCIC, individually,
and officially as a police officer for the
City of Norfolk; MARK RAILLING, individually,
and officially as a police officer of the City
of Norfolk; R. K. ABBOTT, in his individual
capacity; THOMAS BALDWIN, in his individual
capacity; TWO UNNAMED POLICE OFFICERS OF THE
NORFOLK POLICE DEPARTMENT, in their individual
capacities;     JAMES     B.     OLIVER,   JR.,
individually, and as the city manager of the
City of Norfolk; JAYWARD HANNA, individually,
and officially as lieutenant on the Norfolk
police force; THOMAS SPRINGER, individually,
and officially as a police officer for the
City of Norfolk; JAMES PRENTICE, individually,
and officially as a police officer for the
City of Norfolk,

                                           Defendants - Appellees,
2
          and


LEONARD MERRITT, individually,

                                                         Defendant,


FEDERAL BUREAU OF INVESTIGATION,

                                                 Party in Interest,


WACHOVIA BANK,

                                                         Garnishee,


THE CITY OF VIRGINIA BEACH; EVERETT A. MARTIN,
JR., Judge of the Circuit Court for the City
of Norfolk; PATRICK NORSK; BETTY BLACK;
HONORABLE CHARLES CLOUD; MASON ANDREWS; DEBBIE
MILLER; EUGENE REAGAN; MARVIN D. MILLER;
CLIENTS AND PROSPECTIVE CLIENTS OF THE LAW
OFFICES OF MARVIN D. MILLER; LAW OFFICES OF
MARVIN D. MILLER; LOUIS N. JOYNES, II; JOYNES
& GAIDIES LAW GROUP, PC; DALE GAUDING; DEREK
YOUNG,

                                                           Movants.



                           No. 03-1810



DONNA M. BRIGGS,

                                           Plaintiff - Appellant,

          versus




                                   3
CITY OF NORFOLK, a municipal corporation,
organized under the laws of the Commonwealth
of Virginia; PAUL D. FRAIM, individually, and
officially in his capacity as Mayor of
Norfolk;     KAMALA     HALLGREN       LANNETTI,
individually, and officially as the former
assistant attorney for the City of Norfolk;
HAROLD P. JUREN, individually, and officially
as the assistant city attorney for the City of
Norfolk;   MELVIN   HIGH,    individually,   and
officially as the chief of police for the City
of Norfolk; JAMES BROWNLIE, individually, and
officially as a lieutenant on the Norfolk
police force; ALAN BOSTJANCIC, individually,
and officially as a police officer for the
City of Norfolk; MARK RAILLING, individually,
and officially as a police officer of the City
of Norfolk; R. K. ABBOTT, in his individual
capacity; THOMAS BALDWIN, in his individual
capacity; TWO UNNAMED POLICE OFFICERS OF THE
NORFOLK POLICE DEPARTMENT, in their individual
capacities;     JAMES     B.     OLIVER,    JR.,
individually, and officially as the city
manager of the City of Norfolk; JAYWARD HANNA,
individually, and officially as lieutenant on
the Norfolk police force; THOMAS SPRINGER,
individually, and officially as a police
officer for the City of Norfolk; JAMES
PRENTICE, individually, and officially as a
police officer for the City of Norfolk,

                                            Defendants - Appellees,

          and


LEONARD MERRITT, individually,

                                                           Defendant,


FEDERAL BUREAU OF INVESTIGATION,

                                                   Party in Interest,




                                   4
WACHOVIA BANK,

                                                        Garnishee,


THE CITY OF VIRGINIA BEACH; EVERETT A. MARTIN,
JR., Judge of the circuit Court for the City
of Norfolk; PATRICK NORSK; CHARLES CLOUD;
MASON ANDREWS; DEBBIE MILLER; EUGENE REAGAN;
MARVIN D. MILLER; CLIENTS AND PROSPECTIVE
CLIENTS OF THE LAW OFFICES OF MARVIN D.
MILLER; LAW OFFICES OF MARVIN D. MILLER; LOUIS
N. JOYNES, II; JOYNES & GAIDIES LAW GROUP, PC;
DALE GAUDING; DEREK YOUNG,

                                                          Movants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-98-288-2)


Submitted:   August 19, 2003          Decided:   September 8, 2003


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donna M. Briggs, Appellant Pro Se. Alan Brody Rashkind, Krista Ann
Griffith, James Arthur Cales, III, FURNISS, DAVIS, RASHKIND &
SAUNDERS, Norfolk, Virginia; Catherine Crooks Hill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                5
PER CURIAM:

     Donna M. Briggs seeks to appeal the district court’s orders

imposing sanctions based on Briggs’ failure to comply with a

protective order.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The orders Briggs seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders.   See Fox v. Capital

Co., 299 U.S. 105, 107 (1936); Law v. NCAA, 134 F.3d 1438, 1440

(10th Cir. 1998); In re Licht & Semonoff, 796 F.2d 564, 568 (1st

Cir. 1986).    Accordingly, we dismiss the appeal for lack of

jurisdiction. We also deny Briggs’ motion to supplement the record

with the entire record of the district court, as the entire record

is not necessary in this interlocutory appeal.    We likewise deny

Briggs’ motion to recuse the judges of this court.     Finally, we

deny the motion to expedite the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 6